EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2 CALGARY, ALBERTA – MARCH 7, 2013 – FOR IMMEDIATE RELEASE Commenting on fourth quarter and year end results, Canadian Natural’s Vice-Chairman, John Langille stated, “Canadian Natural generated in 2012 over $6.0 billion of annual cash flow from operations and demonstrated capital discipline throughout the year.The Company’s exhibited long term ability to maintain flexibility of capital allocation and financial discipline over different commodity price cycles has helped us weather challenging conditions and capitalize when opportunities arise.Prudent management of our balance sheet resulted in year-end debt to book capitalization of 26% and year-end debt to EBITDA of 1.2 times. As part of the Company’s long term goal to return funds to its shareholders, throughout 2012, the Company purchased for cancellation under its Normal Course Issuer Bid over eleven million common shares at an average price of $28.91. For 2013, the Board has approved a 19% dividend increase to C$0.125 per quarter, C$0.50 per share annualized.This will be the thirteenth consecutive year that the Company has announced an increased annual dividend distribution representing a compound annual growth rate of 21% over the period.In addition, the Company’s Board of Directors have directed Management to continue with an active program, subject to market conditions, to purchase for cancellation common shares under the Company’s Normal Course Issuer Bid at or above the levels of shares purchased in financial year 2012. Our share purchase program and dividend increases, along with the defined resource development of our diverse asset base, and our debt management and opportunistic acquisitions demonstrate our balanced approach to our long standing effective strategy.Canadian Natural is strong and stable, and well positioned to deliver shareholder value in the near, mid and long term.” Steve Laut, President of Canadian Natural concluded, "During 2012, the Company made very good progress in our transition to a longer life, low decline asset base.We continued to balance development of our large resource base by focusing on high return assets and our ability to deliver timely results. In 2012 we made significant progress towards continued execution on the creation of shareholder value.We achieved 9% overall production growth in 2012 from 2011.At Horizon, substantial improvements have been made in operating discipline and our enhanced concentration on safe, steady and reliable operations has led to greater plant reliability.At Kirby, construction progress has been solid and we are 81% complete and on budget.We had another solid year of adding new reserves.Our barrel of oil equivalent reserves on a Company Gross proved plus probable basis increased by 5% to 7.9 billion barrels, replacing 246% of our 2012 production. For 2013 and beyond, we will continue to focus on operating efficiencies and discipline and will allocate capital to projects that provide the greatest value and highest returns to our shareholders. This will allow the Company over time to generate strong and growing free cash flow." QUARTERLY AND ANNUAL HIGHLIGHTS Three Months Ended Year Ended ($ Millions, except per common share amounts) Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Net earnings $ Per common share – basic $ – diluted $ Adjusted net earnings from operations (1) $ Per common share – basic $ – diluted $ Cash flow from operations (2) $ Per common share – basic $ – diluted $ Capital expenditures, net of dispositions $ Daily production, before royalties Natural gas (MMcf/d) Crude oil and NGLs (bbl/d) Equivalent production (BOE/d) (3) Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in the Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. A barrel of oil equivalent (“BOE”) is derived by converting six thousand cubic feet (“Mcf”) of natural gas to one barrel (“bbl”) of crude oil (6 Mcf:1 bbl). This conversion may be misleading, particularly if used in isolation, since the 6 Mcf:1 bbl ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. In comparing the value ratio using current crude oil prices relative to natural gas prices, the 6 Mcf:1 bbl conversion ratio may be misleading as an indication of value. Fourth Quarter § Total crude oil and NGLs production was 469,964 bbl/d for Q4/12.Q4/12 crude oil production volumes increased 6% from Q4/11 as a result of a strong thermal in situ production cycle and successful primary heavy and light crude oil drilling programs. § Total natural gas production for Q4/12 was 1,134 MMcf/d.Q4/12 natural gas production volumes decreased 11% and 5%, as expected, from Q4/11 and Q3/12 respectively.The decrease in production was primarily due to expected production declines and shut in production volumes as a result of the Company’s strategic decision to allocate capital to higher return crude oil projects. § Canadian Natural generated quarterly cash flow from operations of $1.55 billion compared with $2.16 billion in Q4/11 and $1.43 billion in Q3/12.The decrease in cash flow from Q4/11 was due to lower average realized product prices, lower natural gas sales volumes, and lower synthetic crude oil (“SCO”) sales volumes.These factors were partially offset by higher crude oil sales volumes in North America.The increase in cash flow from Q3/12 was primarily related to higher North America crude oil and NGLs sales volumes. § Adjusted net earnings from operations for Q4/12 was $359 million, compared to adjusted net earnings of $972 million in Q4/11 and $353 million in Q3/12. Changes in adjusted net earnings reflect the changes in cash flow from operations. 2 Canadian Natural Resources Limited Annual § Total overall production for the year averaged 654,665 BOE/d representing an increase of 9% from 2011.Canadian Natural’s production volume growth was driven by successful light and heavy crude oil drilling programs and greater reliability of Horizon Oil Sands (“Horizon”) operations. § Total crude oil and NGLs production for the year averaged 451,378 bbl/d, an increase of 16% from 2011.The Company’s strategic allocation of capital to crude oil projects resulted in a 22% annual increase in primary heavy crude oil production volumes, a 13% annual increase of North America light crude oil and NGLs production and a 113% annual increase in Horizon production. § As expected, total natural gas production for the year averaged 1,220 MMcf/d, a decrease of 3% from 2011 levels.The decrease in production was due to expected production declines, shut in production volumes and a reduced drilling program, reflecting Canadian Natural’s strategic decision to allocate capital to higher return crude oil projects. § Cash flow from operations was approximately $6.0 billion in 2012 compared to approximately $6.5 billion in 2011. The decrease in cash flow was primarily due to lower realized crude oil and NGLs prices, lower realized natural gas prices and lower realized SCO prices.These factors were partially offset by higher crude oil and SCO production volumes in North America. § Adjusted net earnings from operations in 2012 decreased to $1.6 billion compared to $2.5 billion in 2011. Changes in adjusted net earnings reflect the changes in cash flow from operations and higher depletion, depreciation and amortization (“DD&A”) expense. § Canadian Natural’s crude oil and natural gas reserves were reviewed and evaluated by independent qualified reserves evaluators. The following are highlights based on the Company Gross reserves using forecast prices and costs as at December 31, 2012: — Company Gross proved crude oil, SCO, bitumen and NGL reserves increased 6% to 4.33 billion barrels. Company Gross proved natural gas reserves decreased 7% to 4.14 Tcf. On a BOE basis total proved reserves increased 4% to 5.02 billion BOE. — Company Gross proved plus probable crude oil, SCO, bitumen and NGL reserves increased 6% to 6.92 billion barrels. Company Gross proved plus probable natural gas reserves decreased 5% to 5.79 Tcf. On a BOE basis total proved plus probable reserves increased 5% to 7.89 billion BOE. — Company Gross proved reserve additions, including acquisitions, were 404 million barrels of crude oil, SCO, bitumen and NGL and 135 billion cubic feet of natural gas for 426 million BOE. The total proved reserve replacement ratio was 178%. The total proved reserve life index is 22.8 years. — Company Gross proved plus probable reserve additions, including acquisitions, were 565 million barrels of crude oil, bitumen, SCO and NGL and 132 billion cubic feet of natural gas for 587 million BOE. The total proved plus probable reserve replacement ratio was 246%. The total proved plus probable reserve life index is 35.8 years. — Proved undeveloped crude oil, SCO, bitumen and NGL reserves accounted for 31% of the corporate total proved reserves and proved undeveloped natural gas reserves accounted for 4% of the corporate total proved reserves. — Of the reserve additions by the Company in 2012, 95% of Company Gross proved reserve additions and 96% of Company Gross proved plus probable reserve additions were crude oil, SCO, bitumen and NGLs. § Total net exploration and production reserve replacement expenditures totaled approximately $4,444 million in 2012, including acquisitions and excluding Horizon. Horizon project capital (including capitalized interest, share-based compensation and other) totaled approximately $1,366 million and sustaining and turnaround capital totaled approximately $244 million. Operational and Financial § North America Exploration and Production crude oil and NGLs production for the year averaged 326,829 bbl/d representing an increase of 11% from 2011 levels. — Canadian Natural’s primary heavy crude oil continued to provide strong netbacks and the highest return on capital in the Company’s portfolio of diverse and balanced assets.Primary heavy crude oil operations achieved Q4/12 production volumes of over 130,000 bbl/d, resulting in the eighth consecutive quarter of record production which contributed to 22% average annual production growth over 2011.Primary heavy crude oil production volumes are targeted to increase by a further 13% in 2013. Canadian Natural Resources Limited 3 — Completion of another successful light crude oil drilling program of 124 net wells, Enhanced Oil Recovery (“EOR”) activities and acquisitions resulted in 13% annual growth of North America light crude oil and NGLs production volumes over 2011 levels.North America light crude oil and NGLs production volumes in 2013 are targeted to increase by 6%. — Pelican Lake reservoir performance throughout 2012 was very positive.In Q4/12, production averaged approximately 36,400 bbl/d as volumes at Pelican Lake were restricted due to temporary produced polymer treatment and facility constraints.In addition, production volumes from the primary heavy oil area of Woodenhouse were also restricted as they utilize Pelican Lake processing facilities.Construction completion of a new battery targeted in June 2013 will correct the temporary treatment constraints and enable a step increase in Pelican Lake and Woodenhouse production volumes through the second half of 2013.Annual production guidance for Pelican Lake remains unchanged and is targeted to range from 46,000 bbl/d to 50,000 bbl/d. — Thermal in situ production ramped up during 2012 as pads re-entered the production cycle.Q4/12 volumes averaged 121,000 bbl/d, a 19% increase over Q3/12 volumes.2012 annual thermal production averaged approximately 99,500 bbl/d and is targeted to grow by 5% in 2013. — In 2012, Canadian Natural acquired an additional 12,630 net hectares of leases at its Kirby Thermal Oil Sands Project (“Kirby Project”), which are being incorporated into the Company’s robust portfolio of thermal in situ projects.The Company’s thermal projects are targeted to add 40,000 bbl/d of production every two to three years that is targeted to ultimately grow to approximately 500,000 bbl/d of capacity, from current production capacity of 130,000 bbl/d. The Company Gross proved plus probable long-life, low-decline bitumen reserves from thermal in situ oil sands increased by 23%, to 2,122 million barrels in 2012 and total Company Gross proved bitumen reserves increased by 9%, to 1,066 million barrels in 2012. — Kirby South Phase 1, the Company’s first large scale steam assisted gravity drainage (“SAGD”) project, is targeted for first steam in Q4/13 and is targeted to add 40,000 bbl/d of production in late 2014.Construction is progressing slightly ahead of schedule and on budget. § Horizon SCO production volumes averaged approximately 86,000 bbl/d in 2012.The Company continues its enhanced focus on operational discipline and safe, steady and reliable operations at Horizon.Reliability of the Horizon plant continues to steadily improve and annual SCO production is targeted to range from 100,000 bbl/d to 108,000 bbl/d in 2013, which includes the impact of the planned May 2013 turnaround. — The addition of the third ore preparation plant (“OPP”) and associated hydro-transport unit was integrated into the Company’s mining operations in early 2012.The equipment has substantially increased the overall reliability at Horizon. — In January and February 2013, strong performance from Horizon resulted in average SCO volumes of approximately 113,000 bbl/d and 107,000 bbl/d, respectively.Q1/13 production guidance is targeted to range from 105,000 bbl/d to 111,000 bbl/d of SCO. — Canadian Natural maintains a flexible schedule for Horizon expansion construction to ensure capital efficiencies.The staged expansion to 250,000 bbl/d of SCO production capacity at Horizon continues to be broken down into smaller more focused projects which has kept projects currently under construction trending at or below cost estimates. In 2012, long life, low decline SCO Company Gross proved reserves increased 6% to 2.26 billion barrels.SCO Company Gross proved plus probable reserves remained essentially unchanged at 3.35 billion barrels. § During Q4/12, the Redwater Partnership 50,000 bbl/d bitumen refinery (78,000 bbl/d of bitumen blend) was sanctioned by its owners (50% Canadian Natural).The Company will provide 12,500 bbl/d of bitumen feedstock to the refinery as a toll payer.Work continues on the Redwater project and completion is targeted for mid-2016. § During 2012, Canadian Natural purchased 11,012,700 common shares for cancellation at a weighted average price of $28.91 per common share. § For 2013, the Board has approved a 19% dividend increase to C$0.125 per quarter, C$0.50 per share annualized.This will be the thirteenth consecutive year that the Company has announced an increased annual dividend distribution representing a compound annual growth rate of 21% over the period. § In addition, the Company’s Board of Directors have directed Management to continue with an active program, subject to market conditions, to purchase for cancellation common shares under the Company’s Normal Course Issuer Bid at or above the levels of shares purchased in financial year 2012. 4 Canadian Natural Resources Limited OPERATIONS REVIEW AND CAPITAL ALLOCATION In order to facilitate efficient operations, Canadian Natural focuses its activities in core regions where it can own a substantial land base and associated infrastructure. Land inventories are maintained to enable continuous exploitation of play types and geological trends, greatly reducing overall exploration risk. By owning and operating associated infrastructure, the Company is able to maximize utilization of its production facilities, thereby increasing control over production costs. Further, the Company maintains large project inventories and production diversification among each of the commodities it produces; light and medium crude oil, primary heavy crude oil, Pelican Lake heavy crude oil, bitumen and SCO (herein collectively referred to as “crude oil”), natural gas and NGLs. A large diversified project portfolio enables the effective allocation of capital to higher return opportunities. OPERATIONS REVIEW Activity by core region Net unproved properties as at Dec 31, 2012 (thousands of net acres)(1) Drilling activity year ended Dec 31, 2012 (net wells)(2) North America Northeast British Columbia Northwest Alberta Northern Plains Southern Plains Southeast Saskatchewan Thermal In Situ Oil Sands Oil Sands Mining and Upgrading 59 North Sea Offshore Africa – Unproved land refers to a property or part of a property to which no reserves have been specifically attributed. Drilling activity includes stratigraphic test and service wells. Drilling activity (number of wells) Year Ended Dec 31 Gross Net Gross Net Crude oil Natural gas 42 35 83 Dry 34 33 49 48 Subtotal Stratigraphic test / service wells Total Success rate (excluding stratigraphic test / service wells) 97% 96% Canadian Natural Resources Limited 5 North America Exploration and Production North America crude oil and NGLs Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil and NGLs production (bbl/d) Net wells targeting crude oil Net successful wells drilled Success rate 94% 98% 96% 97% 96% § North America crude oil and NGLs production for the year averaged 326,829 bbl/d representing an increase of 11% from 2011.The increase in average yearly production was largely a result of successful drilling programs in primary heavy and light crude oil. § North America crude oil and NGLs production for Q4/12 was 351,983 bbl/d.Q4/12 crude oil and NGLs production volumes increased 21% and 6% from Q4/11 and Q3/12 levels, respectively.The increase in production from Q4/11 was driven by higher primary heavy crude oil and thermal production volumes. § Primary heavy crude oil operations achieved record quarterly production in Q4/12 of approximately 130,200 bbl/d which contributed to 22% average annual production growth over 2011 levels. Canadian Natural executed a record drilling program of 886 net primary heavy crude oil wells in 2012. § During 2012 the reservoir performance at Pelican Lake demonstrated expected positive results. — Strong operating efficiencies were achieved at Pelican Lake as operating costs decreased to an annual average of $11.89/bbl in 2012. — In Q4/12, reservoir performance remained strong with incremental production response from the polymer flood.As production increased to facility capacity, the ability to treat the polymer produced was constrained.As a result, oil production at both Pelican Lake and Woodenhouse was curtailed. — Construction of the new battery, targeted for completion in June 2013, will address these temporary treatment constraints and enable a step increase in production volumes at both Pelican Lake and Woodenhouse.2013 production expected for Pelican Lake remains unchanged and is targeted to range from 46,000 bbl/d to 50,000 bbl/d. § North America light crude oil and NGLs annual production increased 13% in 2012 over 2011 levels as a result of a successful drilling program consisting of 124 net light crude oil wells.In 2013, Canadian Natural targets to drill 114 net light crude oil wells, 41 of which are targeting new play developments that were initiated in 2012.The Company continues to advance horizontal multi-frac well technology in pools across its land base.In addition, 70% of targeted total drilling will be focused on horizontal wells. § Canadian Natural’s robust portfolio of thermal in situ projects is a significant part of the Company’s defined plan to transition to a longer-life, more sustainable asset base with the ability to generate significant shareholder value for decades to come. The Company targets to grow thermal in situ production to approximately 500,000 bbl/d of capacity by delivering projects that will add 40,000 bbl/d of production every two to three years. — At Primrose, total thermal operating costs including energy costs for Q4/12 were $7.95/bbl.Annual thermal operating costs including energy costs were $9.69/bbl.Thermal production averaged over 120,000 bbl/d in Q4/12, representing a 19% increase from Q3/12 to Q4/12, primarily due to new pads at Primrose East entering their production cycles. Production volumes are targeted to increase by 5% in 2013. — Kirby South Phase 1 is slightly ahead of plan and on budget. All major equipment and modules have been delivered and installed on site with overall construction progress ahead of schedule. An update to the project at the end of Q4/12 is as follows: § Overall project is 81% complete. § Overall construction is 73% complete. § Drilling and Completions are 82% complete. Drilling on the fifth of seven pads was completed in Q4/12.In early 2013 the sixth pad was drilled and the seventh pad is currently being drilled. 6 Canadian Natural Resources Limited § First steam-in is targeted for Q4/13 and production is targeted to ramp up to 40,000 bbl/d in late 2014. — On Kirby North Phase 1, detailed engineering is now in progress.Construction of the main access road has been completed and site preparation continues.A stratigraphic (“strat”) drilling program consisting of 50 wells is targeted for Q1/13.First steam-in is targeted for 2016.Full project sanction is expected in Q3/13. § Planned drilling activity for 2013 includes 132 net thermal in situ wells and 1,022 net crude oil wells, excluding strat test and service wells. § Canadian Natural has an active strat test well drilling program to delineate the reservoir characteristics for future projects. The Company targets to drill 463 strat wells in 2013. North America natural gas Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Natural gas production (MMcf/d) Net wells targeting natural gas 3 9 29 35 86 Net successful wells drilled 3 9 27 35 83 Success rate 100% 100% 93% 100% 97% § North America natural gas production for the year averaged 1,198 MMcf/d representing a decrease of 3% from 2011 levels.During Q4/12, natural gas production averaged 1,113 MMcf/d representing a decrease of 11% from Q4/11 and 5% from Q3/12.The decrease in production levels was primarily due to expected production declines reflecting Canadian Natural’s strategic decision to allocate capital to higher return crude oil projects.As well, the Company shut in a cumulative total of 40 MMcf/d of natural gas volumes as a result of weakened natural gas pricing.In Q4/12, production was restricted after ending fixed processing agreements for certain natural gas volumes to maintain flexible cost control in response to weakening gas pricing. § During 2012, due to weak natural gas pricing, Canadian Natural reduced its capital expenditures related to natural gas. As a result, drilling and expansion at Septimus, the Company's liquids rich Montney play, was deferred into 2013, with the anticipation of improved pricing. To date, the expansion is on track and is targeted for completion in late 2013 which will increase targeted natural gas sales levels from Septimus to 125 MMcf/d, yielding 12,200 bbl/d of liquids following processing through the plant and deep cut facilities. § Canadian Natural is the second largest producer of natural gas in Canada and a significant owner and operator of natural gas infrastructure in Western Canada.The North America Company Gross proved plus probable natural gas reserve base of 5.57 Tcf generates operating free cash flow and presents significant upside potential for natural gas production and value when natural gas prices recover. § Canadian Natural has a dominant Montney land position with over one million high quality net acres, the largest in the industry. In order to maximize the value of this important asset Canadian Natural has begun the process to monetize approximately 250,000 net acres (approximately 390 net sections) of our Montney land base in the liquids rich fairway in the Graham Kobes area of North East British Columbia. Under the process Canadian Natural will consider either an outright sale of the lands or a joint venture partner with LNG expertise to jointly develop the lands. If this process meets our internal targets and a transaction is completed, Canadian Natural will continue to have one of the largest undeveloped Montney land bases in Canada with lands contained in the two major areas of Septimus, British Columbia and North West Alberta. Canadian Natural Resources Limited 7 International Exploration and Production Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil production (bbl/d) North Sea Offshore Africa Natural gas production (MMcf/d) North Sea 1 2 6 2 7 Offshore Africa 20 20 19 20 19 Net wells targeting crude oil – Net successful wells drilled – Success rate – 0% § Canadian Natural’s international assets provide light crude oil balance to the Company’s diverse portfolio and generated over $200 million of free cash flow in 2012. § International crude oil production averaged 38,472 bbl/d during 2012 which was within the Company’s previously stated guidance of 38,000 bbl/d – 39,000 bbl/d for the year.Production volumes declined from 2011 as a result of the suspension of production at Banff/Kyle (North Sea) due to storm damage in Q4/11, maintenance activities on a third-party operated pipeline in the North Sea, natural field declines, and planned maintenance activities at Ninian (North Sea), Baobab and Espoir (Offshore Africa). § International light oil activities in 2013 will include a ramp up of drilling operations in the North Sea, the commencement of abandonment operations at Murchison in the North Sea, and commencement of the infill drilling program at Espoir, Offshore Africa. § The Company continues with the partnering process for South Africa. Targeted drilling windows are from Q4/13 to Q1/14 and from Q4/14 to Q1/15. North America Oil Sands Mining and Upgrading – Horizon Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Synthetic crude oil production (bbl/d) § Horizon Oil Sands achieved average annual SCO production of 86,077 bbl/d in 2012.Production volumes were 113% higher than 2011 volumes as the reliability of the Horizon plant steadily improved in 2012. § Average SCO production of 83,079 bbl/d was achieved at Horizon during Q4/12.Production decreased 16% from Q3/12 as a result of the previously announced 12 day planned proactive maintenance activities completed in October.In late December, additional unplanned maintenance activities were performed on the OPPswhich contributed to lower quarterly volumes. § In January and February 2013, strong performance from Horizon resulted in average SCO volumes of approximately 113,000 bbl/d and 107,000 bbl/d, respectively.Q1/13 production guidance is targeted to range from 105,000 bbl/d to 111,000 bbl/d of SCO. § The first major turnaround at Horizon is planned for May 2013.To ensure effective execution of the turnaround and to ensure greater reliability, the turnaround has been increased from 18 days to 24 days.2013 annual guidance has not been affected and remains unchanged at 100,000 bbl/d to 108,000 bbl/d of SCO. § Canadian Natural’s staged expansion to 250,000 bbl/d of SCO production capacity continues to progress on track. An update to the expansion at the end of Q4/12 is as follows: — Overall Horizon expansion is 18% complete. 8 Canadian Natural Resources Limited — Reliability – Tranche 2 is 86% complete. This project is targeted for completion in 2013; an additional 5,000 bbl/d of production capacity will be added at completion. — Directive 74 includes technological investment and research into tailings management. This portion remains on track and is currently 16% complete. — Phase 2A is the coker expansion. The expansion is 47% complete, and is targeted to add 10,000 bbl/d of production capacity in 2015. — Phase 2B is 8% complete.This phase includes lump sum contracts for major components such as gas/oil hydrotreatment, froth treatment and a hydrogen plant.This phase is targeted to add another 45,000 bbl/d of production capacity in 2016. — Phase 3 is on track and engineering is underway. This phase is 8% complete, and includes the addition of supplementary extraction trains. This phase is targeted to increase production capacity by 80,000 bbl/d in 2017. — Projects currently under construction are trending at or below cost estimates. MARKETING Three Months Ended Year Ended Dec 31 Sep 30 Dec 31 Dec 31 Dec 31 Crude oil and NGLs pricing WTI benchmark price (US$/bbl) (1) $ WCS blend differential from WTI (%) (2) 21% 24% 11% 22% 18% SCO price (US$/bbl) $ Average realized pricing before risk management (C$/bbl) (3) $ Natural gas pricing AECO benchmark price (C$/GJ) $ Average realized pricing before risk management (C$/Mcf) (3) $ West Texas Intermediate (“WTI”). Western Canadian Select (“WCS”). Average crude oil and NGLs pricing excludes SCO.Pricing is net of transportation and blending costs, excluding risk management activities. § The WCS heavy crude oil differential (“WCS differential”) as a percent of WTI averaged 22% during 2012 compared with 18% in 2011.During Q4/12 the WCS differential averaged 21%, in line with the Company’s long term expectations. The Company anticipates continued volatility in the differential for the first half of 2013 and narrowing of the differential thereafter as additional heavy oil conversion and pipeline capacity come on stream. § During October and November 2012, the WCS differential averaged 11% and 16% respectively, widening out to 34% in December 2012 as a result of unplanned pipeline capacity limitations and refinery-planned lower crude oil inventories at year-end.During January and February 2013, the WCS differential widened to average 37% but was partially offset by higher overall WTI pricing.For March 2013, the WCS differential has narrowed to average 29%. § Canadian Natural contributed 157,000 bbl/d of its heavy crude oil stream to the WCS blend in 2012.The Company remains the largest contributor to the WCS blend, accounting for 53%. § During 2012, Canadian natural gas production declined in response to lower pricing while US natural gas production remained steady throughout the year.Natural gas pricing recovered to AECO $2.89 in Q4/12 but benchmark pricing will continue to remain volatile until the demand from the power generation sector increases enough to offset strong North American supply. Canadian Natural Resources Limited 9 NORTH WEST REDWATER UPGRADING AND REFINING During Q4/12, the Redwater Partnership 50,000 bbl/d bitumen refinery (78,000 bbl/d of bitumen blend) was sanctioned by its owners (50% Canadian Natural).Work continues on the North West Redwater refinery and completion is targeted for mid-2016.The Company will also provide 12,500 bbl/d of bitumen feedstock to the refinery as a toll payer.There is potential to further expand the downstream capacity of the North West Redwater refinery from its 50,000 bbl/d of bitumen facility capacity in Phase 1 to 150,000 bbl/d of bitumen facility capacity. The North West Redwater refinery asset strengthens the Company’s position by providing a competitive return on investment and by adding 50,000 bbl/d ofbitumen conversion capacity in Alberta which will help reduce volatility in pricing all Western Canadian heavy crude oil. FINANCIAL REVIEW The Company continues to implement proven strategies and focuses on disciplined capital allocation. As a result, the financial position of Canadian Natural remains strong. Canadian Natural’s cash flow generation, credit facilities, diverse asset base and related capital expenditure programs, and commodity hedging policy all support a flexible financial position and provide the right financial resources for the near, mid and long term. § The Company’s strategy is to maintain a diverse portfolio balanced across various commodity types. The Company achieved production of 658,973 BOE/d for Q4/12 with over 97% of production located in G8 countries. § Canadian Natural has a strong balance sheet with debt to book capitalization of 26.0% and debt to EBITDA of 1.2x. At December 31, 2012, long-term debt amounted to $8.7 billion compared with $8.6 billion at December 31, 2011. § Canadian Natural maintains significant financial stability and liquidity represented by approximately $3.66 billion in available unused bank lines at the end of the 2012. § The Company’s commodity hedging program protects investment returns, ensures ongoing balance sheet strength and supports the Company’s cash flow for its capital expenditures programs.Through the use of collars, the Company has hedged 48% of its forecasted 2013 crude oil volumes; 200,000 bbl/d of crude oil volumes in Q1/13, and 250,000 bbl/d of crude oil volumes in Q2/13, Q3/13 and Q4/13.Details of the Company’s commodity hedging program can be found on the Company’s website at www.cnrl.com. § During 2012, Canadian Natural purchased 11,012,700 common shares for cancellation at a weighted average price of $28.91 per common share. § For 2013, the Board has approved a 19% dividend increase to C$0.125 per quarter, C$0.50 per share annualized.This will be the thirteenth consecutive year that the Company has announced an increased annual dividend distribution representing a compound annual growth rate of 21% over the period. § In addition, the Company’s Board of Directors have directed Management to continue with an active program, subject to market conditions, to purchase for cancellation common shares under the Company’s Normal Course Issuer Bid at or above the levels of shares purchased in financial year 2012. OUTLOOK The Company forecasts 2013 production levels before royalties to average between 1,085 and 1,145 MMcf/d of natural gas and between 482,000 and 513,000 bbl/d of crude oil and NGLs. Q1/13 production guidance before royalties is forecast to average between 1,130 and 1,150 MMcf/d of natural gas and between 471,000 and 495,000 bbl/d of crude oil and NGLs. Detailed guidance on production levels, capital allocation and operating costs can be found on the Company’s website at www.cnrl.com. CORPORATE ANNOUNCEMENTS Board of Directors Changes James S. Palmer has informed the Company of his decision after 16 years of continuous service as a Director, to not stand for re-election to the Board of Directors at the Annual and Special Meeting of Shareholder on May 2, 2013. During Mr. Palmer’s tenure with the Company, Canadian Natural has transitioned from a conventional oil and natural gas player based in western Canada to one of the largest independent crude oil and natural gas producers in the world with both domestic and international operations. Canadian Natural and the Board would like to thank Mr. Palmer for his valued wisdom, insight, guidance, leadership and dedication to the Company and its shareholders since his appointment as a director in 1997. 10 Canadian Natural Resources Limited Management Changes John G. Langille, Vice-Chairman, has announced his decision to retire from Canadian Natural effective May 2, 2013 immediately following the Annual and Special Meeting of Shareholders. John has served Canadian Natural for 37 years in various roles, most recently in the capacity of Vice-Chairman and prior to that as President. Through John’s untiring efforts and guidance, Canadian Natural has remained focused on our defined growth plan thereby creating value for our shareholders through targeting cost effective alternatives to developing our portfolio of projects and to being one of the most effective and efficient producers in our industry. Canadian Natural and the Board would like to thank John for his dedicated service and loyalty to the Company. As part of the Canadian Natural’s management stewardship, high priority is assigned to succession planning to ensure the continued strength of the Company’s leadership team. Tim S. McKay, currently Chief Operating Officer, will become Executive Vice-President and Chief Operating Officer. He will continue to be responsible for the Canadian Conventional and International operations, and in addition will now be responsible for Horizon operations. Douglas A. Proll, currently Chief Financial Officer and Senior Vice-President, Finance will become Executive Vice-President. He will continue to be a senior member of the Company’s Management Committee and will have direct responsibility for certain non-financial departments and provide additional leadership in Investor Relations and other areas of stakeholder relations. Corey B. Bieber, Vice-President Finance and Investor Relations will assume the role of Chief Financial Officer and Senior Vice-President, Finance. Corey joined Canadian Natural in 2001 and has been responsible for Treasury and Investor Relations since then and became a member of the Company’s Management Committee in 2009. In his new role, Corey will be responsible for all aspects of the finance functions at Canadian Natural. The appointments of Mr. McKay, Mr. Bieber and Mr. Proll are effective March 28, 2013. Canadian Natural Resources Limited 11 YEAR-END RESERVES Determination of Reserves For the year ended December 31, 2012 the Company retained Independent Qualified Reserves Evaluators (“Evaluators”), Sproule Associates Limited, Sproule International Limited (together as “Sproule”) and GLJ Petroleum Consultants Ltd. (“GLJ”), to evaluate and review all of the Company’s proved and proved plus probable reserves. Sproule evaluated the Company’s North America and International crude oil, bitumen, natural gas and NGL reserves. GLJ evaluated the Company’s Horizon synthetic crude oil reserves. The Evaluators conducted the evaluation and review in accordance with the standards contained in the Canadian Oil and Gas Evaluation Handbook (“COGE Handbook”). The reserves disclosure is presented in accordance with NI 51-101 requirements using forecast prices and escalated costs. The Reserves Committee of the Company’s Board of Directors has met with and carried out independent due diligence procedures with the Evaluators as to the Company’s reserves. Corporate Total § Company Gross proved crude oil, SCO, bitumen and NGL reserves increased 6% to 4.33 billion barrels.Company Gross proved natural gas reserves decreased 7% to 4.14 Tcf.Total proved reserves increased 4% to 5.02 billion BOE. § Company Gross proved plus probable crude oil, SCO, bitumen and NGL reserves increased 6% to 6.92 billion barrels.Company Gross proved plus probable natural gas reserves decreased 5% to 5.79 Tcf.Total proved plus probable reserves increased 5% to 7.89 billion BOE. § Company Gross proved reserve additions, including acquisitions, were 404 million barrels of crude oil, SCO, bitumen and NGL and 135 billion cubic feet of natural gas for 426 million BOE.The total proved reserve replacement ratio was 178%.The total proved reserve life index is 22.8 years. § Company Gross proved plus probable reserve additions, including acquisitions, were 565 million barrels of crude oil, bitumen, SCO and NGL and 132 billion cubic feet of natural gas for 587 million BOE.The total proved plus probable reserve replacement ratio was 246%.The total proved plus probable reserve life index is 35.8 years. § Proved undeveloped crude oil, SCO, bitumen and NGL reserves accounted for 31% of the corporate total proved reserves and proved undeveloped natural gas reserves accounted for 4% of the corporate total proved reserves. North America Exploration and Production § North America Company Gross proved crude oil, bitumen and NGL reserves increased 7% to 1.74 billion barrels. Company Gross proved natural gas reserves decreased 7% to 3.99 Tcf.Total proved BOE increased 3% to 2.41 billion barrels. § North America Company Gross proved plus probable crude oil, bitumen and NGL reserves increased 16% to 3.08 billion barrels. Company Gross proved plus probable natural gas reserves decreased 5% to 5.57 Tcf.Total proved plus probable BOE increased 11% to 4.01 billion barrels. § North America Company Gross proved reserve additions and revisions, including acquisitions, were 230 million barrels of crude oil, bitumen and NGL and 157 billion cubic feet of natural gas for 256 million BOE.The total proved reserve replacement ratio is 133%. The total proved reserve life index in 14.3 years. § North America Company Gross proved plus probable reserve additions and revisions, including acquisitions, were 548 million barrels of crude oil, bitumen and NGL and 174 billion cubic feet of natural gas for 577 million BOE.The total proved plus probable reserve replacement ratio was 299%.The total proved plus probable reserve life index is 23.8 years. § Proved undeveloped crude oil, bitumen and NGL reserves accounted for 38% of the North America total proved reserves and proved undeveloped natural gas reserves accounted for 8% of the North America total proved reserves. § Thermal oil Company Gross proved reserves increased 9% to 1,066 million barrels primarily due to category transfers from probable undeveloped to proved undeveloped at Kirby North and new proved undeveloped additions at Primrose and Wolf Lake.Proved bitumen reserve additions and revisions were 128 million barrels.Total proved plus probable bitumen reserves increased 23% to 2,122 million barrels primarily due to proved plus probable undeveloped additions at Primrose and Wolf Lake and probable undeveloped additions at Grouse. § Company Gross proved plus probable bitumen reserves additions and revisions were 432 million barrels. 12 Canadian Natural Resources Limited North America Oil Sands Mining and Upgrading § Company Gross proved synthetic crude oil reserves increased 6% to 2.26 billion barrels. § Proved reserve additions were 167 million barrels primarily due to additional stratigraphic wells drilled in the north pit. International Exploration and Production § North Sea Company Gross proved reserves decreased 2% to 240 million BOE primarily due to production.North Sea Company Gross proved plus probable reserves are 349 million BOE. § Offshore Africa Company Gross proved reserves decreased 7% to 115 million BOE primarily due to production.Offshore Africa Company Gross proved plus probable reserves are 177 million BOE. Canadian Natural Resources Limited 13 Summary of Company Gross Crude Oil, Bitumen, Natural Gas & NGL Reserves As of December 31, 2012 Forecast Prices and Costs Light and Medium Oil MMbbl Primary Heavy Oil MMbbl Pelican Lake Heavy Oil MMbbl Bitumen (Thermal Oil) MMbbl Synthetic Crude Oil MMbbl Natural Gas Bcf Natural Gas Liquids MMbbl Barrels of Oil Equivalent MMBOE North America Proved Developed Producing 92 85 53 Developed Non-Producing 2 23 11 – 3 Undeveloped 19 96 39 38 Total Proved 94 Probable 51 80 44 Total Proved plus Probable North Sea Proved Developed Producing 49 3 49 Developed Non-Producing 14 55 23 Undeveloped 24 Total Proved 82 Probable 20 Total Proved plus Probable Offshore Africa Proved Developed Producing 65 56 75 Developed Non-Producing – – – Undeveloped 38 13 40 Total Proved 69 Probable 55 42 62 Total Proved plus Probable Total Company Proved Developed Producing 85 53 Developed Non-Producing 16 23 11 – 3 Undeveloped 96 39 38 Total Proved 94 Probable 80 44 Total Proved plus Probable 14 Canadian Natural Resources Limited Summary of Company Net Crude Oil, Bitumen, Natural Gas & NGL Reserves As of December 31, 2012 Forecast Prices and Costs Light and Medium Oil MMbbl Primary Heavy Oil MMbbl Pelican Lake Heavy Oil MMbbl Bitumen (Thermal Oil) MMbbl Synthetic Crude Oil MMbbl Natural Gas Bcf Natural Gas Liquids MMbbl Barrels of Oil Equivalent MMBOE North America Proved Developed Producing 81 71 37 Developed Non-Producing 1 19 10 83 – 2 Undeveloped 16 82 32 30 Total Proved 98 69 Probable 42 64 75 34 Total Proved plus Probable North Sea Proved Developed Producing 49 3 49 Developed Non-Producing 14 55 23 Undeveloped 24 Total Proved 82 Probable 20 Total Proved plus Probable Offshore Africa Proved Developed Producing 55 39 61 Developed Non-Producing – – – Undeveloped 30 9 32 Total Proved 85 48 93 Probable 42 28 47 Total Proved plus Probable 76 Total Company Proved Developed Producing 71 37 Developed Non-Producing 15 19 10 83 – 2 Undeveloped 82 32 30 Total Proved 69 Probable 64 75 34 Total Proved plus Probable Canadian Natural Resources Limited 15 Reconciliation of Company Gross Reserves by Product As of December 31, 2012 Forecast Prices and Costs PROVED North America Light and Medium Oil MMbbl Primary Heavy Oil MMbbl Pelican Lake Heavy Oil MMbbl Bitumen (Thermal Oil) MMbbl Synthetic Crude Oil MMbbl Natural Gas Bcf Natural Gas Liquids MMbbl Barrels of Oil Equivalent MMBOE December 31, 2011 95 Discoveries – 6 – 1 Extensions 4 24 1 68 – 52 2 Infill Drilling 5 20 – 10 – 16 1 39 Improved Recovery – – 5 – 5 Acquisitions 1 – 43 1 9 Dispositions – (1 ) – – Economic Factors – 14 ) (1 ) 7 Technical Revisions 4 31 (1 ) 50 79 5 Production ) (9 ) ) December 31, 2012 94 North Sea December 31, 2011 98 Discoveries – – – Extensions – – – Infill Drilling – – – Improved Recovery – – – Acquisitions – – – Dispositions – – – Economic Factors 4 1 4 Technical Revisions 2 ) (1 ) Production (7
